Citation Nr: 0923050	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to 
November 1945.  He died in July 2007.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
if service connection for the cause of the Veteran's death is 
granted.  

In addition, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  On remand, the 
appellant should be provided with this notice.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2008); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.312 (2008); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

At the time of his death, the Veteran was service-connected 
for a scar on his left leg with a retained bullet, as a 
result of a gunshot wound to the leg, at a 10 percent 
disability rating; a superficial scar on the upper quadrant 
of his abdomen, as a result of a gunshot wound, at a 
noncompensable disability rating; and malaria, also at a 
noncompensable disability rating.  After his death, the 
Veteran was service-connected for posttraumatic stress 
disorder (PTSD) at a 50 percent disability rating, for 
accrued benefit purposes.  

The Veteran died on July [redacted], 2007.  His death certificate 
lists hemothorax, respiratory failure and adenocarcinoma of 
the colon as the causes of the Veteran's death.  The 
certificate of death shows that the Veteran died while being 
treated at the University of Tennessee Medical Center.  No 
autopsy was performed.  

The appellant and her representative contend that the 
Veteran's service-connected left leg injury contributed to 
his death in that his leg injury caused him to fall in May 
2007, which weakened him and hastened his death.  In 
addition, the appellant's representative has argued that the 
Veteran's PTSD would have been a factor in his death, noting 
psychosocial features such as anger, anxiety, depression and 
hostility, which have been associated with the occurrence of 
cardiovascular disease.   

The Board notes that the duty to assist includes obtaining 
pertinent medical records and a medical opinion when 
necessary for an adequate determination.  The claims file 
contains copious medical record reflecting treatment 
throughout his terminal hospital stay, from May 19, 2007 
through July [redacted], 2007, the date of his death; however, the 
terminal discharge report is not included in these records.  
On remand, the RO should attempt to obtain this report from 
the University of Tennessee Medical Center.  Also, a medical 
opinion should be sought regarding whether the Veteran's May 
2007 fall or any of his service-connected disabilities 
(specifically to include PTSD) contributed substantially or 
materially to the Veteran's death, or whether these combined 
with the Veteran's other health issues and aided or lent 
assistance to the production of death.




Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure 
that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 
(2008).  In particular, VA must send the 
appellant a corrective notice, that: (1) 
explains the information or evidence 
needed to establish an effective date, if 
service connection is granted on appeal, 
as outlined by the Court in Dingess, 
supra and (2) informs the appellant of 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
outlined by the Court in Hupp, supra. 

2.  Ask the appellant to sign a release 
form for the University of Tennessee 
Medical Center.  VA should then attempt 
to obtain the terminal hospital report 
from University of Tennessee Medical 
Center.  If records are unavailable, 
please have the provider so indicate.

3.  After completion of 1 and 2 above, 
make arrangements with the appropriate VA 
medical facility for the Veteran's claims 
file to be reviewed by an appropriate 
specialist so as to express an opinion as 
to whether the Veteran's service-
connected disabilities were contributory 
causes of his death.  The examiner should 
indicate in the examination report that 
the claims folder was reviewed.  

Specifically, the specialist should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that (1) the 
Veteran's service-connected left leg 
injury contributed to his death in that 
it caused him to fall in May 2007, 
weakening him and hastening his death, or 
that (2) the Veteran's PTSD was a factor 
in his death, taking into consideration 
the psychosocial features such as anger, 
anxiety, depression and hostility.  The 
examiner should comment as to whether 
these symptoms, associated with PTSD, 
have been associated with the occurrence 
of cardiovascular disease and whether 
they contributed to the Veteran's death.  
The examiner should also discuss whether 
any of the Veteran's other service-
connected disabilities contributed to his 
death.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, 
readjudicate the appellant's claim.  If 
any determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this remand is to ensure compliance 
with due process and to further develop the claim.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



